EXHIBIT 10.1


CONTRACT OF SALE


TRB ENON SPRINGS LLC


- Seller -


OSM INVESTMENT COMPANY


- Purchaser -


as of November 25, 2008


Enon Springs Apartments
417 Enon Springs Road East
Smyrna, Tennessee 37167

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Page:
         
1.
Purchase Price
1
     
2.
Escrow
1
     
3.
Premises Sold "As Is"
2
     
4.
Seller Representations
6
     
5.
Title
7
     
6.
Acceptance of the Deed
8
     
7.
Inspections
8
     
8.
Financing
9
     
9.
Authorization of Purchaser and Seller
9
     
10.
Included Premises
9
     
11.
Closing Costs
10
     
12.
Closing
10
     
13.
Closing Documents
12
     
14.
Preclosing Obligations of Seller
12
     
15.
Condemnation
13
     
16.
Casualty
14
     
17.
Assignment
14
   
 
18.
Brokers
15
     
19.
Section 1031 Tax Deferred Exchange
15
     
20.
OFAC Matters
15
     
21.
Miscellaneous
16

 
 
 

--------------------------------------------------------------------------------

 

CONTRACT OF SALE


This CONTRACT OF SALE (this "Contract of Sale") is made and entered into as of
the 25th day of November, 2008 (the “Effective Date”) by and between TRB Enon
Springs LLC, a Tennessee limited liability company having an office at 60 Cutter
Mill Road, Suite 303, Great Neck, New York  11021 ("Seller"), and OSM Investment
Company, a California corporation having an office at 1516 South Bundy Drive,
Suite 300, Los Angeles, California 90025 ("Purchaser").


WITNESSETH:


WHEREAS, Seller is the current owner of (i) the real property described on
Exhibit A attached hereto (the “Land”), together with the buildings and
improvements thereon (the “Improvements”) known as and by Enon Springs
Apartments, 417 Enon Springs Road East, Smyrna, Tennessee  (collectively, the
"Real Property"); and


WHEREAS, in accordance with the terms hereof, Seller wishes to sell and
Purchaser wishes to acquire the Real Property, together with the property and
property rights described in Paragraph 10 (collectively, the “Premises”).
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
sufficiency of which being hereby acknowledged, the parties hereto do hereby
agree as follows:


1.           Purchase Price.   Seller agrees to sell and Purchaser agrees to
acquire the Premises for the sum of $6,612,000.00 (the “Purchase Price”) payable
as follows:


$100,000.00 upon the execution and delivery of this Contract of Sale as the
nonrefundable (except as specifically set forth herein) Downpayment (hereinafter
defined), by check(s) made payable to the order of First American Title
Insurance Company, as escrow agent (“Escrow Agent”), which sum shall be held in
escrow pursuant to the terms hereof; and
 
$6,512,000.00, at the Closing, by wire transfer to an account designated by
Seller.


2.           Escrow.   Concurrently with the full execution of this Contract of
Sale, Purchaser has delivered to Escrow Agent, a check(s) (subject to
collection) in the amount of $100,000.00 as the downpayment (the
"Downpayment").  Escrow Agent shall deposit the Downpayment into an
interest-bearing account(s) maintained at a federally insured financial
institution(s).  Escrow Agent shall deliver the Downpayment in accordance with
this Contract of Sale, or a joint instruction signed by Seller and Purchaser, or
separate instructions of like tenor signed by Seller and Purchaser, or a final
judgment of a court of competent jurisdiction.  Escrow Agent hereby is
authorized and directed to deliver the Downpayment to Seller if, as and when
title closes.  If Escrow Agent shall receive a written request by one party for
the release of the escrow, Escrow Agent will give a copy thereof to the other
party.  If Escrow Agent shall not receive an objection from the other party
within five (5) business days, then Escrow Agent shall so release the
Downpayment.  If Escrow Agent receives an objection, then Escrow Agent shall
continue to hold the Downpayment in accordance with the terms hereof.  Escrow
Agent at any time may deposit the Downpayment with a court of competent
jurisdiction, and upon notice to Seller and Purchaser of such deposit, Escrow
Agent shall have no further responsibility or liability hereunder.  Escrow Agent
may act upon any instruction or other writing believed by Escrow Agent in good
faith to be genuine and to be signed or presented by the proper persons.  Except
as otherwise noted herein, any interest or income thereon shall be paid to the
party entitled to receive the Downpayment; provided, however, that if Seller
shall receive the interest at Closing then such interest shall serve as a credit
against the Purchase Price.  It is understood and agreed that if a check for any
portion of the Downpayment shall fail to clear then Escrow Agent shall deliver
the portion, if any, of the Downpayment that shall have cleared (together with
any interest earned thereon) to Seller and this Contract of Sale shall terminate
and neither party shall have any further obligations hereunder to the other
except that Seller shall be permitted to attempt to collect from Purchaser on
the check that shall have failed to clear by commencing litigation or otherwise
as provided for by law.

 
1

--------------------------------------------------------------------------------

 


Seller and Purchaser acknowledge that Escrow Agent is merely a stakeholder, and
that Escrow Agent shall not be liable for any act or omission unless taken or
suffered in bad faith, in willful disregard of this Contract of Sale or
involving gross negligence.  Escrow Agent shall not be liable for the failure of
the institution(s) in which the Downpayment has been deposited or for
establishing accounts in excess of applicable guaranty limits.  Seller and
Purchaser agree to indemnify and hold Escrow Agent harmless from and against any
reasonable costs, claims or expenses incurred in connection with the performance
of the Escrow Agent's duties hereunder, unless such costs, claims or expenses
were occasioned by Escrow Agent's gross negligence, bad faith or willful
disregard of this Contract of Sale.


Escrow Agent shall not be bound by any agreement between Seller and Purchaser
(other than this Contract of Sale), whether or not Escrow Agent has knowledge
thereof, and Escrow Agent's only duties and responsibilities shall be to hold,
and to dispose of, the Downpayment and interest earned thereon in accordance
with this Contract of Sale.  Escrow Agent may consult with counsel, and any
opinion of counsel shall be full and complete authorization and protection in
respect to any action taken or omitted by Escrow Agent hereunder in good faith
and in reliance upon such opinion.


All instructions or notices given to the Escrow Agent shall be in writing and
delivered in accordance with the requirements of this Contract of Sale.  For
purposes of this paragraph, such instructions and notices shall be deemed
delivered on the date of delivery, if by hand, or on the date of mailing if
mailed, except that no instruction or notice to Escrow Agent shall be deemed
effectively delivered to Escrow Agent until actual receipt thereof by Escrow
Agent.


3.           Premises Sold "AS IS". A. PURCHASER EXPRESSLY UNDERSTANDS AND
AGREES AND ACKNOWLEDGES THAT SELLER WOULD NOT HAVE ENTERED THIS CONTRACT OF SALE
WITHOUT THE EXPRESS PROVISIONS OF THIS PARAGRAPH 3.  IN PARTICULAR, PURCHASER
ACKNOWLEDGES THAT SELLER ONLY RECENTLY ACQUIRED THE PREMISES BY DEED IN LIEU OF
FORECLOSURE AND THEREFORE SELLER IS BOTH UNWILLING AND UNABLE TO MAKE ANY MORE
REPRESENTATIONS OR WARRANTIES CONCERNING THE PREMISES THEN THE ONES SET FORTH IN
THIS CONTRACT OF SALE.  IT IS UNDERSTOOD THAT THE PREMISES AND ALL IMPROVEMENTS
AND FIXTURES SHALL BE DELIVERED "AS IS", “WHERE IS” IN THEIR PRESENT CONDITION
AND WITH ALL FAULTS, SUBJECT TO REASONABLE WEAR AND TEAR AND DETERIORATION
BETWEEN NOW AND THE CLOSING DATE.  SELLER SHALL NOT BE LIABLE FOR ANY LATENT OR
PATENT DEFECTS IN THE PREMISES.  PURCHASER ACKNOWLEDGES THAT, EXCEPT AS HEREIN
SPECIFICALLY SET FORTH, NEITHER SELLER NOR ANY OF ITS REPRESENTATIVES,
EMPLOYEES, MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS, TRUSTEES, MEMBERS,
PARTNERS, COUNSEL OR AGENTS HAS MADE OR WILL IN THE FUTURE MAKE ANY DISCLOSURES,
REPRESENTATIONS OR WARRANTIES AS TO THE PHYSICAL CONDITION, STATE OF REPAIR,
TENANCY, INCOME, EXPENSES OR OPERATION OF THE PREMISES.  EXCEPTING ONLY THOSE
REPRESENTATIONS (IF ANY) SPECIFICALLY SET FORTH IN THIS CONTRACT OF SALE,
PURCHASER ACKNOWLEDGES THAT IT HAS NOT RELIED ON ANY REPRESENTATIONS, WARRANTIES
OR OTHER STATEMENTS WHETHER ORAL OR WRITTEN (AND PURCHASER AGREES THAT IT WILL
NOT RELY ON ANY FUTURE REPRESENTATIONS, WARRANTIES OR STATEMENTS WHETHER ORAL OR
WRITTEN) IN ITS DECISION TO ACQUIRE THE PREMISES IN ACCORDANCE WITH THE TERMS
HEREOF.  PURCHASER ALSO ACKNOWLEDGES THAT IT HAS NOT AND AGREES THAT IT WILL NOT
IN THE FUTURE RELY ON ANY "BROKER SET-UPS" OR ANY OTHER COMMUNICATIONS FROM ANY
REAL ESTATE BROKER, MANAGING AGENT OR SIMILAR PARTY.

 
2

--------------------------------------------------------------------------------

 


IN PARTICULAR, EXCEPT AS HEREIN SPECIFICALLY SET FORTH IN THIS CONTRACT OF SALE,
SELLER HAS NOT MADE (AND IS UNWILLING TO MAKE) ANY DISCLOSURES, REPRESENTATIONS
OR WARRANTIES IN RESPECT OF (I) THE PHYSICAL CONDITION OF THE PREMISES
(INCLUDING, WITHOUT LIMITATION, IN RESPECT OF THE PRESENCE, NON-PRESENCE OR
CONDITION OF HAZARDOUS MATERIALS (HEREAFTER DEFINED), (II) THE COMPLIANCE OR
NON-COMPLIANCE OF THE PREMISES WITH ANY PLANS OR SPECIFICATIONS OR WITH
APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO THE PROTECTION
OF THE ENVIRONMENT OR THE HEALTH, SAFETY, ACCESSIBILITY OR WELFARE OF EMPLOYEES,
WORKERS OR GUESTS TO THE PREMISES (INCLUDING BUT NOT LIMITED TO THE OCCUPATIONAL
SAFETY AND HEALTH ACT, AS AMENDED, AND THE AMERICAN WITH DISABILITIES ACT, AS
AMENDED)), (III) THE REVENUES, INCOME OR EXPENSES OF THE PREMISES, (IV) THE
ADEQUACY OR INADEQUACY OF THE UTILITIES, IF ANY, PROVIDED TO THE PREMISES, (V)
THE ZONING OF THE PREMISES OR (VI) ANY OTHER MATTER WHATSOEVER AND WHETHER OR
NOT CONCERNING THE PREMISES.  PURCHASER ACKNOWLEDGES THE FOREGOING AND WARRANTS
AND REPRESENTS THAT IT (OR ITS PRINCIPAL OFFICER IF PURCHASER SHALL BE AN
ENTITY) HAS HAD SUFFICIENT TIME AND OPPORTUNITY (OR THAT THIS CONTRACT OF SALE
PROVIDES FOR SUFFICIENT TIME AND OPPORTUNITY) TO INSPECT THE PREMISES AND OTHER
MATTERS DEEMED IMPORTANT TO PURCHASER, THAT IT (OR ITS PRINCIPAL OFFICER IF
PURCHASER SHALL BE AN ENTITY) IS EXPERIENCED IN OWNING REAL PROPERTY SIMILAR TO
THE PREMISES AND THAT IT IS REPRESENTED BY ADVISORS AND COUNSEL OF ITS CHOOSING.

 
3

--------------------------------------------------------------------------------

 


For purposes hereof, “Hazardous Wastes” shall mean and refer to explosives,
radioactive materials, asbestos, asbestos–containing materials, polychlorinated
biphenyls, lead, lead-based paint, radon, under and/or above ground storage
tanks, hazardous materials, toxic substances, hazardous wastes, hazardous
substances, mold, petroleum, petroleum based materials or any other materials or
substances which are listed or regulated in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
6901, et seq.), the Resources Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901, et seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.),
the Safe Drinking Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801, et seq.), the Toxic
Substance Control Act (15 U.S.C. Section 2601, et seq.), or any other applicable
federal, state or local laws.


B.           As of the expiration of the “Due Diligence Period” (as hereinafter
defined), Purchaser will have, or will have had opportunities to have:
(i)           Examined and inspected the Real Property and will know and be
satisfied with the physical condition, quality, quantity and state of repair of
the Premises in all respects, and by proceeding with this transaction following
the expiration of the Due Diligence Period will be deemed to have determined
that the same is satisfactory to Purchaser in all respects;
(ii)           Reviewed the Leases (as hereinafter defined) and all other
instruments, records and documents which Purchaser deems appropriate or
advisable to review in connection with this transaction, and Purchaser, by
proceeding with this transaction following the expiration of the Due Diligence
Period, will be deemed to have determined that the same and the information and
data contained therein and evidenced thereby are satisfactory to Purchaser in
all respects;
(iii)           Reviewed all applicable laws, ordinances, rules and governmental
regulations (including, but not limited to, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the
Premises and the conformance and non-conformance of the Premises with same, and
Purchaser, by proceeding with this transaction following the expiration of the
Due Diligence Period, will be deemed to have determined that the same are
satisfactory to Purchaser;
(iv)           Investigated, examined and approved the presence or absence of
Hazardous Materials, in, on or under the Real Property, which investigations,
examinations or audits shall be performed or arranged by Purchaser, at
Purchaser’s sole expense, prior to the end of the Due Diligence Period;
 (v)           Investigated, examined and approved the quality, nature, adequacy
and physical condition and aspects of the Real Property, including, but not
limited to, the structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities and the electrical, mechanical, HVAC, plumbing,
sewage, and utility systems, facilities and appliances, the square footage
within the improvements on the Land;
(vi)           Investigated, examined and approved the quality, nature,
adequacy, and physical condition of soils, geology and any groundwater;
(vii)          Investigated, examined and approved the existence, quality,
nature, adequacy and physical condition of utilities serving the Premises;
(viii)         Investigated, examined and approved the zoning or other legal
status of the Premises or any other public or private restrictions on use of the
Premises; and

 
4

--------------------------------------------------------------------------------

 

(ix)           Investigated, examined and approved the compliance and
non-compliance of the Premises or its operation with any applicable codes, laws,
regulations, statutes, ordinances, covenants, conditions and restrictions of any
governmental or quasi-governmental entity or of any other person or entity.
C.           By not terminating this Contract of Sale at the expiration of the
Due Diligence Period and proceeding to Closing, without further documentation,
Purchaser, on behalf if itself and all of its officers, directors, members,
managers, trustees, beneficiaries, shareholders, employees, representatives,
successors and assigns, and their affiliates (collectively, the “Releasors”),
will automatically be deemed to have waived and relinquished any and all claims,
rights and remedies Releasors may now or hereafter have against Seller, its
successors, assigns, officers, directors, members, managers, trustees,
beneficiates, shareholders, employees, representatives, and their respective
successors, assigns and affiliates (the “Seller Parties”), whether known or
unknown, which may arise from or be related to this Contract of Sale or in any
manner related to the Premises (including without limitation any past, present
or future presence or existence of Hazardous Materials on, under or about the
Premises, any past present or future violation of any rules, regulations or
laws, now or hereafter enacted relating to the Premises, the physical or
structural condition of the Premises, the financial performance of the Premises
or any other matter or claim in any manner related to this Contract of Sale or
the Premises); provided, however, that the release contained herein shall not be
deemed to void the effect of (i) any representations or warranties of Seller
specifically contained in this Contract of Sale which representations or
warranties by their terms are specifically set forth to survive Closing or (ii)
any other obligations of Seller not related to the physical, legal or other
condition of the Premises or any part thereof, including, but not limited to,
those set forth in Paragraphs 11 through and including 16.  This section shall
survive the Closing and the recordation of the "Deed " (as hereinafter defined)
and will not be deemed merged into the Deed upon its recordation.  If requested
by Seller, Purchaser agrees to execute a separate release and waiver at the
Closing confirming and acknowledging the foregoing.


D.           Purchaser acknowledges that Seller may have  information concerning
the condition of the property, including information about its environmental
and/or structural condition including possibly prior environmental or structural
inspection reports. Purchaser also specifically acknowledges that except as
expressly provided in this Contract of Sale, Seller is under no obligation or
duty to disclose such information to Purchaser, and that Purchaser is not
entitled to and does not expect any such disclosure. Purchaser acknowledges that
Seller does not wish to expose itself to any potential claims (including without
limitation that any such information (including without limitation environmental
and building condition reports) is in any manner deficient or that the
information disclosed is not all of the relevant information that Seller may
have on the matter) and Purchaser agrees that it has or will be having its own
environmental and structural reports commissioned by licensed and insured
consultants chosen by Purchaser and that Purchaser will be relying solely on
those reports in making any assessments or conclusions as to the environmental
and/or physical condition of the Premises.  Purchaser agrees that, except as
expressly provided in this Contract of Sale, Seller shall have no obligation to
provide any information regarding the environmental or physical condition of the
Premises but in the event that Seller should provide any such information
(notwithstanding that Seller has no obligation to do so except as expressly
provided in this Contract of Sale), Purchaser acknowledges that any such
information may not be all such information available to Seller on any
particular topic. Purchaser hereby waives any claim against Seller and the
Seller Parties related to any such information (including, without limitation,
claims that such information is wrong, is inaccurate, is incomplete or that
Seller knew or should have known that such information is wrong, is inaccurate
and/or is incomplete, except to the extent that such is inconsistent with the
representations and warranties of Seller set forth in this Contract of Sale).

 
5

--------------------------------------------------------------------------------

 


E.           Purchaser is hereby notified that residential dwellings built prior
to 1978 may present exposure to lead from lead-based paint that may place young
children at risk of developing lead poisoning.  Lead poisoning in young children
may produce permanent neurological damage, including learning disabilities,
reduced intelligence quotient, behavioral problems and impaired memory.  Lead
poisoning also poses a particular risk to pregnant women.  The seller of any
interest in residential real property is required to provide the buyer with any
information on lead-based paint hazards from risk assessments or inspections in
the seller's possession and notify the buyer of any known lead-based paint
hazards.  A risk assessment or inspection for possible lead-based paint hazards
is recommended prior to purchase of the Premises (the "Lead-Based Paint
Inspection").  Purchaser acknowledges that it has read understood the lead
warning statement above and has received the Lead Hazard Information Pamphlet
Protect your Family From Lead in Your Home.  Purchaser shall have the Due
Diligence Period to notify Seller of any defects or issues raised by the
Lead-Based Paint Inspection that Purchaser is not satisfied with.


F.           This Paragraph shall survive the Closing or earlier termination of
this Contract of Sale.


4.           Seller Representations.  In order to induce Purchaser to enter into
this Contract of Sale, Seller represents that each of the following is true and
correct in all material respects as of the Effective Date and, unless otherwise
stated in updated representations given at Closing and subject to the provisions
of Paragraph 12, shall also be true and correct in all material respects on the
Closing:
A.           Attached hereto as Exhibit B is a copy of a rent roll for the
Premises which is materially true and correct as of the date thereon.  Purchaser
acknowledges that it (and its advisors) have had sufficient time and opportunity
to examine the leases and other files regarding the occupancy of the
Premises.  Seller represents and warrants that it made available to Purchaser
copies or originals of all lease files in its possession.  However, since Seller
has only recently acquired the Premises by foreclosure Seller makes no
representations or warranties that the lease files it possesses are complete or
accurate.
B.           Except as disclosed to Purchaser in writing, Seller has not
received written notification from any governmental authority having
jurisdiction over the Premises of any pending or threatened condemnation or
similar proceedings affecting the Premises or any portion of the Premises.
Seller shall deliver a copy of any written notice related thereto received by
Seller after the Effective Date.
C.           To the best knowledge of Seller, Seller is not prohibited from
consummating the transaction contemplated under this Contract of Sale by any
law, regulation, agreement, rule, order, or judgment applicable to Seller.
D.           Except as disclosed to Purchaser in writing, Seller has not
received written notice of any litigation that would prevent Seller from
performing its obligations hereunder. Except as disclosed to Purchaser in
writing and except for personal injury or property damage matters being handled
by insurance (if any), Seller has received no written notice of any material
actions, suits, proceedings or investigations pending against or related to the
Premises in any court or before any governmental department, agency, commission,
board or bureau.

 
6

--------------------------------------------------------------------------------

 

E.           Except as disclosed to Purchaser in writing, Seller has not
received any written notice that Seller is in violation of any covenants,
conditions, restrictions or agreements affecting the Premises nor any written
notice from insurance underwriters that would indicate that the Premises may not
be insurable.
F.           Except as may be listed on Exhibit C attached hereto, to Seller’s
knowledge no tenant at the Premises is in monetary default beyond the month
which includes the date of this Contract of Sale.
G           Seller has not nor will it in the future collect rent more than
thirty (30) days in advance.


H           Seller has no knowledge that there are no service contracts pending
in respect of the Premises that are not terminable on thirty (30) days or less
notice.
I           There are no employees at the Premises who Purchaser would be
responsible for following Closing.


J.           To Seller’s actual knowledge, during the period of time that Seller
has owned the Premises (i) Seller has not intentionally stored, dumped, disposed
of or transported any hazardous substances on the Premises other than those
customarily used in the operation of an apartment complex, (ii) Seller has no
knowledge that any hazardous materials have been transferred from the Premises
to another location in violation of any environmental laws, regulations, permits
or requirements and (iii) except as disclosed to Purchaser in writing, Seller
has not received written notice from any governmental agency requiring any
environmental clean-up or remediation on the Premises.
The warranties and representations contained in this Paragraph  4 shall survive
the Closing for a period of six (6) months.


5.           Title.   A.   Purchaser agrees to promptly order a commitment for
title insurance from Escrow Agent.  Purchaser shall have until the end of the
Due Diligence Period to notify Seller in writing of any objections it may have
to said title commitment, otherwise Purchaser shall be deemed to have waived any
objections it may have to Seller's title to the Premises and shall be required
to close on its acquisition of the Premises without offset or
abatement.  Purchaser agrees to take title if insurable by Escrow Agent at
standard premiums and subject only to the Permitted Exceptions (hereafter
defined).  If Purchaser shall timely notify Seller of a defect in Seller's
title, then Seller shall have the option of either terminating this Contract of
Sale (in which event the Downpayment with interest thereon shall be returned to
Purchaser and the parties shall have no other liability to each other) or to
attempt to cure such defect(s).  Seller shall be entitled, at its option, to
extensions of the Closing Date (hereafter defined) for up to ninety (90) days in
the aggregate to attempt to cure such defect(s).  If Seller shall have elected
to attempt to cure such defects and should Seller not cure such defect(s)
regardless of the reason, then Purchaser shall have the option (exercisable
within ten (10) days of Seller's notification thereof to Purchaser), to close on
its purchase of the Premises in accordance with the terms hereof with no
abatement or offset.  If Purchaser shall not have timely exercised its option
set forth in the preceding sentence, then this Contract of Sale shall terminate,
the Downpayment together with interest thereon shall be returned to Purchaser
and the parties shall have no other liability to each other.  Purchaser shall
have three business (3) days following its receipt of a continuation report (but
in no event later than and the Closing Date shall be extended as necessary to
accommodate such 3-business day period) to notify Seller of any new title
defects raised thereby which did not exist at the time of the issuance of the
initial title commitment and the provisions above of this Paragraph shall apply
in respect of such new title defects.

 
7

--------------------------------------------------------------------------------

 


B.   The Premises are sold subject to the following (collectively, the
"Permitted Exceptions"):


(1)           All covenants, restrictions, easements and agreements of record
now on the Premises provided same do not render the Premises unusable for the
purposes for which the Premises is currently used,


(2)   All liens for unpaid municipal charges (including taxes) not yet due and
payable,


(3)           The state of facts which would be shown by a current survey or
inspection of the Premises,


(4)           Encroachments and projections of walls, foundations, stoops,
cellar steps, areas, cornices, trim or other improvements or installations onto
the Premises or from the Premises onto adjoining property or beyond applicable
restrictions; party walls and party wall rights; variations between the record
lot lines of the Premises and those shown on the tax map and consents for the
erection and maintenance of any structures on, under or above any streets, or
roads in front of or adjoining the Premises, and


(5)   Such other items that will not make the Premises unusable or unmarketable
for the purposes for which the Premises is currently used.


C.           Purchaser agrees to accept a limited warranty deed (or the local
equivalent), in form satisfactory for recording (the “Deed”), for the sale of
the Premises.


6.           Acceptance of Deed.   The acceptance of the Deed by Purchaser shall
constitute and be deemed and considered full compliance by Seller of all the
terms and conditions of this Contract of Sale on the part of Seller to be
performed except for any breaches of Seller’s representations, warranties or
covenants to the extent Purchaser does not have actual knowledge of such
breaches as of the acceptance of the Deed to extent such representations,
warranties or covenants expressly are to survive the Closing and then for the
period of such survival only.  It is further expressly agreed that none of the
provisions of this Contract of Sale shall survive the delivery and acceptance of
the Deed, except insofar as may herein otherwise be expressly and specifically
provided.


7.           Inspections.   A.  At Purchaser's cost and expense, Purchaser and
its advisors shall be permitted (i) to inspect the Premises for structural
integrity and compliance with applicable laws, (ii) to perform an environmental
audit of the Premises, (iii) to review the historical and projected financial
information relative to the operations of the Premises, (iv) to review the
zoning for the Premises and (v) to review any such other matters as Purchaser
shall deem significant (collectively, the "Inspections").  Purchaser agrees to
indemnify and hold harmless Seller from any damage to person or property that
may be caused by the Inspections.  Purchaser shall not do any invasive testing
(i.e. conducting borings) without the prior written consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed.

 
8

--------------------------------------------------------------------------------

 


B. Purchaser shall have until December 26, 2008 (the “Due Diligence Period”) to
notify Seller in writing that Purchaser is satisfied with the Inspections and
that Purchaser desires to proceed to Closing.  If Purchaser shall fail to timely
notify Seller that it is satisfied with the Inspections, then this Contract of
Sale shall terminate, in which event the Downpayment theretofore paid, together
with all interest thereon, shall be returned to Purchaser and the parties shall
have no other liability to each other.


C.           Seller agrees to cooperate, and to cause its property manager to
cooperate, with Purchaser in connection with the Inspections referenced above
and to provide access to the Premises in connection therewith (subject to the
provisions of the Leases).


8.           Financing.   It is expressly understood and agreed that the
obligations of Purchaser hereunder are NOT contingent on Purchaser being able to
secure financing for all or any portion of the Purchase Price.


9.           Authorization of Purchaser and Seller.   A.   Purchaser warrants
and represents that it was duly organized and is in good standing in its
jurisdiction of organization and that as of the Closing it is will be in good
standing in the State in which the Premises is located.  Purchaser warrants and
represents that it has the authority to enter into this Contract of Sale and
agrees to supply to Seller such information as Seller may require (such as its
certificate of incorporation, by-laws and resolutions adopted by its board of
directors) to establish to Seller's reasonable satisfaction the accuracy of the
warranties and representations contained in this paragraph.  Purchaser
represents that its signatory is fully authorized to execute and deliver this
Contract of Sale on its behalf.


B.   Seller warrants and represents that it was duly organized and is in good
standing in its jurisdiction of organization and that it is in good standing in
the State in which the Premises is located.  Seller warrants and represents that
it has the authority to enter into this Contract of Sale and agrees to supply to
Purchaser such information as Purchaser may require (such as its articles of
organization, operating agreement and resolutions adopted by its members) to
establish to Purchaser's reasonable satisfaction the accuracy of the warranties
and representations contained in this paragraph.  Seller represents that its
signatory is fully authorized to execute and deliver this Contract of Sale on
its behalf.
The foregoing representations are given by Purchaser and Seller in order to
induce the other to enter into this Contract of Sale, are true and correct as of
the Effective Date, shall be true and correct on the Closing and shall survive
the Closing.


10.           Included Premises.   The term Premises and, therefore, this sale
includes all the right, title and interest of Seller in and to all: leases of
the Improvements, and all amendments thereto, and including all leases which may
be made by Seller after the date hereof and before Closing as permitted by this
Contract of Sale (collectively, the “Leases” and each a “Lease”); all easements,
rights of way, privileges, transferrable permits, records, reports, transferable
licenses, appurtenances and rights to the same belonging to and inuring to the
benefit of the Premises; and all supplies, fixtures and articles of personal
property (including, but not limited to, machinery, computers, drills and other
tools, snow removal equipment, landscaping equipment, and all other personal
property located in apartments at the Premises including without limitation (as
applicable) air conditioners, dishwashers, refrigerators and stoves) attached to
or appurtenant to the Premises or used in connection with the operation of the
Premises and owned by Seller. The term Premises and, therefore, this sale also
includes all the right, title and interest of Seller in and to any intangible
property associated with the Premises including without limitation building and
trade names.

 
9

--------------------------------------------------------------------------------

 


11.           Closing Costs.   A.   Purchaser shall pay for all of its costs of
closing including its own attorney fees, for costs associated with its financing
and for the cost of an updated survey if Purchaser shall desire one.  Seller
shall pay for all of its costs of closing including its own attorney fees and
the County Documentary Tax.  Purchaser and Seller shall split 50/50 (i) any
other transfer taxes (including the City Transfer Tax), stamps and recording
fees and costs (and similar items) in respect of the sale (except that Purchaser
is responsible for all such items relating to it financing), (ii) the cost of
Purchaser’s standard title insurance policy plus customary endorsements (except
that Purchaser shall pay for a mortgagee’s title insurance policy) and (iii) the
escrow fees.


B.           Real property taxes, rents, wages, utilities, water/sewer charges
and other operating expenses shall be adjusted as of the day before the Closing
Date. For delinquent rent not adjusted pursuant to the previous sentence and
received after the Closing Date, Purchaser shall be entitled to credit first the
month during which the rent is received and then shall apply the balance, if
any, to unpaid rent for the immediately preceding month(s) and agrees to send to
Seller its prorata share, if any, of such rent.  Purchaser agrees to use its
good faith efforts to attempt to collect such delinquencies and Seller shall
retain its contract rights as against the delinquent tenants for such delinquent
rent.  If the actual taxes or other charges shall not have been set by the
Closing Date, the apportionment shall be upon the basis of the tax rate (or
other charge) for the previous year applied to the latest assessed
valuation.  Seller shall be responsible to pay the installments of any special
assessments that are due and payable through the Closing Date and the Purchaser
shall be responsible for the installments for the periods following the Closing
Date. Seller agrees to send to Purchaser any rents or other amounts received by
Seller after the Closing from tenants.


12.           Closing.   A.   Closing Date.  The parties agree that the closing
(the "Closing") shall occur on or before December 31, 2008 (the "Closing
Date").  The Closing shall take place in escrow through the offices of Escrow
Agent.  If Purchaser shall have failed or been unable to close on or by the
Closing Date, then this Contract of Sale shall terminate, neither party shall
have any further obligations to the other and Seller shall be entitled to the
entire Downpayment and any interest earned thereon.  Time is of the essence in
this Contract of Sale.


B.   Default.  Notwithstanding anything contained in this Contract of Sale to
the contrary it is understood and agreed that in the event of any default on the
part of Purchaser, Seller agrees to look solely to the Downpayment in accordance
with the terms hereof as its liquidated damages and waives any claim for
specific performance or any other claim either against the Purchaser or against
any person disclosed or undisclosed.  Notwithstanding anything to the contrary
set forth in this Contract of Sale, in the event Seller shall default hereunder
(or in the event of any claim of Purchaser against Seller related to this
Contract of Sale or the Premises) Purchaser's sole right shall be to either
recover its Downpayment with interest thereon or to seek specific performance of
this Contract of Sale, with it being understood that Seller shall in no event
ever be liable for consequential or other monetary damages in respect of this
Contract of Sale, the Premises or the transaction contemplated hereby.  Seller
and Purchaser acknowledge that the amount of damages of Seller occasioned by a
default of Purchaser hereunder would be difficult or impossible to accurately
predict and Seller and Purchaser, after consultation with counsel of their own
choosing, agree that the liquidated damages provided for in this paragraph are
reasonable sums to be used as liquidated damages.

 
10

--------------------------------------------------------------------------------

 

C.           Conditions Of Purchaser’s Obligations.   (I).
Conditions.  Purchaser’s obligation to consummate the transactions contemplated
by this Contract of Sale on the Closing Date shall be subject to the
satisfaction or performance of the following terms and conditions, any one or
more of which may be waived by Purchaser in its sole discretion, in whole or in
part, on or as of the Closing Date:
(x)           Seller shall have kept, observed, performed, satisfied and
complied in all material respects with all terms, covenants, conditions,
agreements, requirements, restrictions and provisions required by this Contract
of Sale to be kept, observed, performed, satisfied or complied with by Seller;
(y)           The irrevocable commitment of the Title Company to issue an
Owner’s Policy of Title Insurance with liability in the amount of the Purchase
Price, subject only to the Permitted Exceptions; and
(z)           All of the representations and warranties of Seller set forth in
this Contract of Sale shall be true and correct at and as of the Closing Date in
all material respects as though such representations and warranties were made at
and as of the Closing Date.
(II).           Failure of Conditions. Upon the failure of any of the aforesaid
conditions precedent, except in the event of a waiver or deemed waiver of such
failed condition precedent by Purchaser, this Contract of Sale shall terminate,
all rights and obligations hereunder of each party shall be at an end, except as
specifically set forth herein to survive the termination of this Contract of
Sale, and the Downpayment and all interest thereon shall be returned to
Purchaser.
D.           Conditions Of Seller’s Obligations.   (I).   Conditions. Seller’s
obligation to consummate the transactions contemplated by this Contract of Sale
on the Closing Date shall be subject to the satisfaction or performance of the
following terms and conditions, any one or more of which shall be waived by
Seller in its sole discretion, in whole in part, on or as of the Closing Date:
(x)           Purchaser shall have kept, observed, performed, satisfied and
complied with all terms, covenants, conditions, agreements, requirements,
restrictions and provisions required by this Contract of Sale to be kept,
observed, performed, satisfied or complied with by Purchaser; and
(y)           All of the representations and warranties of Purchaser set forth
in this Contract of Sale shall be true and correct at and as of the Closing Date
in all material respects as though such representations and warranties were made
at and as of the Closing Date.
(II).           Failure of Conditions. Upon the failure of any of the aforesaid
conditions precedent, except in the event of a waiver of such failed condition
by Seller, this Contract of Sale shall terminate and all rights and obligations
hereunder of each party shall be at an end except for those obligations that are
specifically set forth herein to survive the termination of this Contract of
Sale.

 
11

--------------------------------------------------------------------------------

 

13.           Closing Documents. A. Seller agrees to execute and deliver to
Purchaser on the Closing Date all documents, in form reasonably satisfactory to
Purchaser, necessary to effectuate the provisions hereof including, without
limitation:


a. The Deed.


b. An assignment and assumption of the Leases together with an assignment of the
security deposits, if any, held in respect of the Leases.


c. A notice of sale to the tenants, if any, of the Premises directing the
tenants to make all further rent payments to Purchaser as Purchaser may direct.


d. The original (or if originals are not available, copies of the) Leases and
property files, and all keys in Seller's possession.


e. An affidavit pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended (the “Code”), and any comparable statute of the state in which the
Real Property is located.


f. Such other documents that shall reasonably be required to consummate the
transactions herein contemplated.


B.           Purchaser agrees to execute and deliver to Seller on the Closing
Date all documents, in form reasonably satisfactory to Seller, necessary to
effectuate the provisions hereof including, without limitation:


a. The balance of the cash portion of the Purchase Price .


b. The assignment and assumption of the Leases.


c. Such other documents that shall reasonably be required to consummate the
transactions herein contemplated.


14. Pre-Closing Obligations of Seller.   Between the Effective Date and the
Closing Date, Seller shall:


a. Keep the Real Property and all parts thereof in the same state of repair and
condition as they are currently in (including making ordinary repairs and
replacements) reasonable wear and tear excepted; provided that nothing in this
Contract shall require Seller to expend more than $10,000.00 in the aggregate on
repairs and/or replacements to the Real Property except as provided in Paragraph
16 in the event Seller elects, in its sole discretion, to repair any damage to
the Improvements as therein provided.
 
b. Not apply all or any part of the security deposit of any tenant, to the
extent Seller shall have any, unless such tenant's lease has terminated and such
tenant has vacated the Real Property.

 
12

--------------------------------------------------------------------------------

 


c. Not withdraw, settle or compromise any reduction proceeding affecting real
estate taxes assessed against the Real Property without the prior consent of
Purchaser which consent shall not be unreasonably withheld, conditioned or
delayed.  Any future refunds and fees of counsel shall be prorated between
Purchaser and Seller as of the Closing Date.  This Paragraph 14(c) shall survive
the Closing and the delivery of the Deed.


d. Not remove from the Real Property any fixture, equipment or personal property
included in this sale unless the same is replaced with items of at least equal
value prior to the Closing Date.


e. Subject to the Leases, permit Purchaser or its representatives access to the
Real Property upon reasonable prior notice and at reasonable times.
f. Continue to maintain in full force and effect the same (or similar) insurance
coverage for the Real Property.


15.           Condemnation. If prior to the Closing, notice shall be received
that all of the Real Property shall be taken by condemnation or eminent domain,
this Contract of Sale shall be automatically terminated, the Downpayment
together with any interest thereon shall be returned to Purchaser and thereupon
neither party shall have any further liability or obligation to the other.  If
prior to the Closing Date, notice shall be received that a portion, but less
than all, of the Real Property shall be taken by condemnation or eminent domain,
which shall have a material, adverse financial impact on the value or use of the
Real Property then Purchaser may, at its option, terminate this Contract of Sale
by sending written notice thereof within thirty (30) days of such notice of
condemnation or other taking, in which event the Downpayment and the interest
thereon shall be returned to Purchaser and thereupon neither party shall have
any further liability or obligations to the other.  For purposes hereof, a
partial condemnation or other taking shall be deemed material only if same shall
result in cancellation of leases and/or reductions in rents under leases in the
aggregate resulting in the loss of five percent (5%) or more of the aggregate
rents currently provided for in the most recent rent roll for the Real
Property.  If this Contract of Sale is not terminated Purchaser shall (a) accept
title to the Real Property subject to the condemnation or other taking, and (b)
pay in full the Purchase Price and on the Closing Date the proceeds of the award
or payment  shall be assigned by Seller to Purchaser and monies theretofore
payable to Seller in connection with such condemnation or other taking shall be
paid over to Purchaser or allowed as a credit against the Purchase Price (unless
previously used by Seller in connection with the repair of the Real Property in
connection therewith).  This Paragraph shall govern to the extent inconsistent
with any applicable law.
 
 
13

--------------------------------------------------------------------------------

 

16.           Casualty.   The risk of loss or damage or destruction to the Real
Property by fire or other casualty is assumed by Seller until the Closing, but,
except as specifically set forth in this Paragraph, Seller shall not be
obligated to repair or replace any such loss or damage.  In the event of fire or
other casualty, Seller shall have thirty (30) days to notify Purchaser (such
notice is hereinafter referred to as the “Non-Election Notice”) whether it
intends to rebuild the Real Property, but if Seller shall fail to notify
Purchaser of its election within such [thirty (30)] day period Seller shall be
deemed to have elected not to rebuild.  If Seller elects (or is deemed to have
elected) not to repair or replace any such loss or damage to the Real Property
then Purchaser shall have the option of declaring this Contract of Sale
terminated within thirty (30) days of receipt of the Non-Election Notice
(“Purchaser’s Election Period”)Seller's election not to rebuild, in which event
Seller and Purchaser shall instruct Escrow Agent to refund to Purchaser, with
the interest earned thereon, the Downpayment whereupon this Contract of Sale and
all rights of Purchaser hereunder and to the Real Property shall terminate and
neither Seller nor Purchaser shall have any further claim against the other;
provided, however, that  if Purchaser shall not have elected to terminate this
Contract as aforesaid during Purchaser’s Election Period then Purchaser shall
close title in accordance with this Contract (except that Closing shall be
extended to the date which is ten (10) days after the date that Purchaser elects
to close notwithstanding the Non-Election Notice) and pay in full the Purchase
Price, without any abatement thereof or claim against Seller for such loss or
damage, and accepting an assignment, without recourse, of Seller's rights, if
any, to any payments to be made under any applicable hazard insurance policies,
if any, together with any payments under such policies made to Seller prior to
the Closing not expended to repair or replace such loss, damage or
destruction.  If Seller elects to repair or replace any such loss or damage,
Seller shall be entitled to reasonable adjournments of the Closing Date in which
to perform the work, not exceeding sixty (60) days in the aggregate.  If Seller
elects to repair or replace any such loss or damage to the Real Property and if
such loss or damage is not repaired (substantial completion thereof) prior to
the Closing Date, as adjourned by Seller pursuant to this Paragraph, Purchaser
shall have the option (to be exercised within ten (10) days of Seller's notice
thereof (the “Incomplete Restoration Notice”) to Purchaser) of: (a) declaring
this Contract of Sale terminated, in which event Seller or and Purchaser shall
instruct Escrow Agent to refund to Purchaser, with the interest earned thereon,
the Downpayment whereupon this Contract of Sale and all rights of Purchaser
hereunder and to the Premises shall terminate and neither Seller nor Purchaser
shall have any further claim against the other or (b) closing title in
accordance with this Contract of Sale (except that Closing shall be extended to
the date which is twenty (20) days after Purchaser’s receipt of the Incomplete
Restoration Notice) and paying in full the Purchase Price, without any abatement
thereof or claim against Seller for such loss or damage, and accepting an
assignment, without recourse, of Seller's rights, if any, to any payments to be
made under any applicable hazard insurance policies for work not yet completed,
together with any payments under such policies made to Seller prior to the
Closing not expended to repair or replace such loss, damage or destruction;
provided, however, that if Purchaser shall have failed to timely make an
election it shall be deemed to have chosen (b) above.   If Seller elects to
repair or replace any such loss or damage to the Real Property, then substantial
completion thereof will not be considered to have occurred unless such work has
been substantially completed in a good and workmanlike manner and in accordance
with all applicable laws and regulations within the requisite time
period.   Notwithstanding the foregoing, if the cost of the repairs and
replacements is less than $25,000, as determined by an independent third party
construction professional chosen by Seller and acting reasonably, Purchaser
shall close title with a credit against the Purchase Price in such amount which
shall not exceed $25,000 and Seller shall retain the rights to the insurance
proceeds, if any, in respect of such casualty.  This Paragraph shall govern to
the extent inconsistent with any applicable law.


17.           Assignment.   Purchaser will not, without the prior written
consent of Seller (which consent may be withheld in Seller's absolute
discretion), sell, assign or transfer its interest in this Contract of
Sale.  Notwithstanding the foregoing, Purchaser shall be permitted to assign
this Contract to a single-purpose entity which is beneficially owned by
Purchaser or the principals of Purchaser.   Any purported assignment of this
Contract of Sale in violation of this Paragraph 17 shall be ineffective and void
ab initio and shall constitute a default hereunder by Purchaser, in which event
this Contract of Sale shall terminate, the parties shall have no further
obligations against the other and the Escrow Agent shall remit the Downpayment
with interest thereon to Seller.

 
14

--------------------------------------------------------------------------------

 


18.           Brokers.   Purchaser and Seller each represents and warrants that,
except for Cushman & Wakefield (“Broker"): (i) it has not dealt with any broker
in respect of the sale of the Premises to Purchaser and (ii) no broker brought
the Premises to the attention of the Purchaser or was otherwise involved in the
Purchaser's interest in the Premises.  Seller agrees to compensate Broker as per
a separate agreement.  Each party shall indemnify, defend and hold harmless the
other for any claims which would constitute a breach of the foregoing
representations, warranties and the covenant in the preceding sentence.  The
provisions of this Paragraph shall survive the Closing and the delivery of the
Deed or the other termination of this Contract of Sale.


19.           ¬Section 1031 Tax Deferred Exchange.  At the option of either
Seller or Purchaser, each party agrees to cooperate with the other to qualify
this transaction as a like-kind exchange of property described in Section 1031
of the Code .  Seller and Purchaser further agree to consent to the assignment
of this Contract of Sale to a "Qualified Intermediary" and/or take such other
action reasonably necessary to qualify this transaction as a like-kind exchange
provided that (i) such exchange shall be at the cost and expense of the
requesting party, (ii) the other party shall incur no liability as a result of
such exchange and (iii) no such assignment of this Contract of Sale shall
relieve the requesting party of its obligations under this Contract of Sale and
the requesting party shall remain liable for the performance of its obligations
hereunder including, without limitation, the representations, warranties, and
covenants given by it under this Contract of Sale.


20.           OFAC Matters.   Each of Seller and Purchaser represents, warrants
and agrees as follows as applicable to it:
A.   Seller and Purchaser, and all direct or to their knowledge indirect
beneficial owners of Seller and Purchaser, are in compliance with all laws,
statutes, orders, legislation, rules and regulations of any federal, state or
local governmental authority in the United States of America applicable to such
Persons (as hereinafter defined), including, without limitation, the
requirements of Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders in respect
thereof (the Order and such other laws, statutes, rules, regulations,
legislation, or orders are collectively called the “Orders”).  For purposes of
this subsection, “Person” shall mean any corporation, partnership, limited
liability company, joint venture, individual, trust, real estate investment
trust, banking association, federal or state savings and loan institution and
any other legal entity, whether or not a party hereto; and
B.           Neither it nor any of its direct or, to its knowledge, indirect
beneficial owners:
1.           is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);
2.           has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

 
15

--------------------------------------------------------------------------------

 

3.           is owned or controlled by, nor acts for or on behalf of, any Person
on the Lists or any other Person who has been determined by competent authority
to be subject to the prohibitions contained in the Orders;
4.           shall transfer or permit the transfer of any interest in Seller or
such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or
5.           shall assign this Contract of Sale or any interest herein, to any
Person who is listed on the Lists or who is engaged in illegal activities (or to
a Person in which a Person who is listed on the Lists or who is engaged in
illegal activities has any beneficial interest).
This Paragraph 2020 shall survive the Closing.


21.           Miscellaneous.   A.   If either party shall be required to employ
an attorney to enforce or defend the rights of such party related to this
transaction or the Premises, the prevailing party shall be entitled to recover
reasonable attorneys' fees.  This paragraph shall survive the Closing or earlier
termination of this Contract of Sale.


B.   This Contract of Sale contains the complete agreement between the parties,
supersedes all prior agreements (oral or written) and no term hereof may be
waived or amended except by the written agreement of the party to be charged by
such waiver or amendment.  This Contract of Sale has been negotiated and shall
not be construed against its drafter.  The parties agree that there are no oral
agreements, understandings, representations or warranties which are not
expressly set forth herein.


C.           All notices, demands and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been
properly given if delivered by hand or sent by United States registered or
certified mail, return receipt requested, or sent by Federal Express, United
Parcel Service or other reputable overnight delivery service, to Seller (for the
attention of Jeffrey A. Gould) at its address set forth above with a copy to
Mark H. Lundy,  TRB Enon Springs LLC, 60 Cutter Mill Road, Suite 303, Great
Neck, New York  11021 and with a copy to Marc T. McNamee, Esq., Neal and
Harwell, PLC, Suite 2000, One Nashville Place, 150 4th Avenue North, Nashville,
Tennessee 37219-2498 or at such other addresses as it may designate by notice
hereunder and to Purchaser at its address set forth above to the attention of
Justin Khorvash with a copy to Peter H. Alpert, Esq., Law Offices of Peter H.
Alpert, Inc., One California Plaza, 300 South Grand Avenue, 14th Floor, Los
Angeles, California 90071, or at such other addresses as it may designate by
notice hereunder.  The address for Escrow Agent is First American Title
Insurance Company, 315 Deaderick Street, Suite 2055, Nashville, Tennessee 37238,
Attention:  William L. Rosenberg.


D.           The respective attorneys for Seller and Purchaser are authorized to
give and receive any notices required or permitted to be sent hereunder and are
permitted to agree on adjournments of the Closing Date.


E.           This Contract of Sale shall not be binding until executed and
delivered by Seller and Purchaser.  Once fully executed and delivered, this
Contract of Sale shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

 
16

--------------------------------------------------------------------------------

 


F.           This Contract of Sale shall be governed by and construed in
accordance with the laws of the State in which the Real Property is located.


G.           Purchaser agrees to make the checks or wire payments for the
Purchase Price to such parties as Seller shall direct.


H.           If any provision hereof shall be deemed unenforceable, the
remaining terms of this Contract of Sale shall be unaffected thereby and shall
remain in full force and effect.


I.           The headings herein are for reference purposes only and shall not
be deemed to affect the interpretation of this Contract of Sale.


J.           SELLER AND PURCHASER HEREBY WAIVE ANY AND ALL RIGHTS THAT EITHER
MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY DISPUTE CONCERNING THIS CONTRACT OF
SALE OR THE PREMISES.


K.           Each of Seller and Purchaser expressly understands and agrees and
acknowledges that neither party would have entered this Contract of Sale without
the express provisions of this Subparagraph K.  Notwithstanding anything to the
contrary set forth in this Contract of Sale, in no event shall either party ever
be liable to the other party for consequential, compensatory or any other
monetary damages in respect of this Contract of Sale, the Premises or the
transaction contemplated hereby. In addition, each party hereby agrees that in
no event shall either party make or bring any claim for any matter whatsoever
against any member, shareholder, partner, officer, director, trustee, employee,
agent, representative or counsel of or for the other party. Each party
acknowledges that it agrees to this Subparagraph K and that it has consulted
with counsel of its own choosing in so agreeing.  This Subparagraph shall
survive the Closing or earlier termination of this Contract of Sale.


L.           Purchaser understands and agrees that it shall not be permitted to
record this Contract or a memorandum hereof and any breach of this provision
shall constitute a default by Purchaser under this Contract in which event
Seller shall be entitled to the Downpayment, this Contract shall be terminated
and Seller shall (notwithstanding any other provisions of this Contract) be
entitled to such remedies as are available in law or equity.


IN WITNESS WHEREOF, the undersigned have executed and delivered this Contract of
Sale as of the date first hereinabove written.
 
Tax ID #__________________
TRB ENON SPRINGS LLC, as Seller



By:
   
Mark H. Lundy
 
Senior Vice President of the sole member



17

--------------------------------------------------------------------------------


 
Tax ID #__________________
OSM INVESTMENT COMPANY,
a California corporation
 



By:
             
Name:
       
Title:
 



First American Title Insurance Company, solely in its capacity as Escrow Agent


By:
   
Name:
     
Title:
 



EXHIBIT A


Legal Description


EXHIBIT B


¬Rent Roll


EXHIBIT C


Delinquency List

 
18

--------------------------------------------------------------------------------

 